Mr. Justice Gabbert,
concurring specially:
I concur in the judgment, and, also, in the conclusion, that under the defense and the facts of this case, the statute in question is valid, because of the decision of the supreme court of the United States in Whitfield v. Ætna Life Insurance Co., 205 U. S. 489, to the effect that the Missouri statute does not conflict with the federal constitution. There is, however, a marked difference between the Missouri statute and our own. The former provides that suicide shall he a defense if it appears that the insured contemplated suicide at the timé he made application for his policy, while our statute is silent upon that subject. This difference might he good ground for declaring our statute invalid, for the reason that, literally, it takes away the defense of suicide altogether, no matter what the circumstances might he; but that question has not been argued by counsel. Should, however, a case be presented where the defense interposed was that the insured contemplated suicide when he took out his policy, the holding in the case at bar would not foreclose a consideration of that proposition. Neither would it foreclose the other question suggested if presented in a, future case.